ORDER

PER CURIAM.
Paul L. Dobbins (Appellant) appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of possession of a controlled substance in violation of Section 195.202 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not plainly err, State v. Santillan, 1 S.W.3d 572, 578 (Mo.App. E.D.1999), or abuse its discretion, State v. Granado, 148 S.W.3d 309, 311 (Mo.banc2004), in denying Appellant’s motion to suppress evidence, because the evidence was not obtained as a result of an unlawful seizure. State v. Stacy, 121 S.W.3d 328, 332 (Mo.App. W.D.2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).